 


113 HRES 53 EH: Electing Members to a standing committee of the House of Representatives.
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 53 
In the House of Representatives, U. S.,

February 5, 2013
 
RESOLUTION 
Electing Members to a standing committee of the House of Representatives. 
 
 
That the following Members be, and are hereby, elected to the following standing committee of the House of Representatives:

Committee on the Budget:Mr. Garrett, Mr. Campbell, Mr. Calvert, Mr. Cole, Mr. McClintock, Mr. Lankford, Mr. Ribble, Mr. Flores, Mr. Rokita, Mr. Woodall, Mrs. Blackburn, Mr. Nunnelee, Mr. Renacci, Mr. Rigell, Mrs. Hartzler, Mrs. Walorski, Mr. Messer, Mr. Rice of South Carolina, and Mr. Williams.

 
 
Karen L. Haas,Clerk.
